DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 have been examined in this application. Claims 3, 6-7, and 11 were amended in the preliminary amendment filed 10/12/2021. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 6/29/2021 and 1/18/2022 have been considered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2020-145157 filed in Japan on 8/31/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “a plurality of vehicles that has different vehicle performances” but appears it should recite “a plurality of vehicles that have different vehicle performance.”
Claim 5 also recites “a second vehicles that is a vehicle that is different from or a same as the first vehicle…” but should recite “a second vehicles that is a vehicle that is different from or a same vehicle as the first vehicle…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquirer that acquires…” in claims 1 and 12, “the acquirer acquires…” of claim 5, and “the acquirer further acquires…” of claim 6
“a determiner that…determines…” in claims 1 and 12, “the determiner…determines…” in claims 3-5, “the determiner…acquires…and determines…” of claim 8, and “the determiner…acquires…excludes…acquires…and determines…” of claim 9
“an acceptor that accepts an order…and restricts…” of claim 2
“an identifier that identifies…” of claims 4 and 5, 
“an outputter that…outputs…” of claim 5
The generic placeholders an acquirer, a determiner, an acceptor, an identifier, and an outputter all appears to be functional elements of the CPU 501 (see Fig. 4, CPU 501) in view of applicant’s specification at ¶ 0038 (“the CPU 501 functions an as acquirer 510”), ¶ 0047 (“the CPU 501 functions as a determiner 540”), ¶ 0048 (“the CPU 501 of the information processing device 500 functions as an acceptor 550”), ¶ 0047 (“the CPU also functions as an identifier 530”), ¶ 0049 (“the CPU 501 of the information processing device 500 functions as an outputter 560”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “identifies the vehicle that is scheduled to move out of a plurality of vehicles…” – however, the limitation renders the claim indefinite because it is unclear if “the vehicle” is intended to refer to the same “a vehicle” and “the vehicle” of claims 1 and 3, or if it may refer to another vehicle that is identified as being scheduled to move. 
Claim 5 recites the limitation “the determiner…determines a first type that is a type of an article that is transportable by the first vehicle…” and “the determiner…determines a second type that is a type of an article that is transportable by the second vehicle…” – however, the limitation is indefinite because it is unclear if the limitation “a type of an article that is transportable …” in both limitations refers to the same “a type of an article that is transportable…” recited in claim 1, or is intended to be a different “a type of an article.”  
Claim 8 recites the limitation “the type indicated by the type information that is different from the acquired type information” – however, these limitations render the claims indefinite because it is unclear what “the type indicated by the type information that is different from the acquired type information” is referring to, since the claims lacks sufficient antecedent basis for and do not previously recite “the type information that is different from the acquired type information” anywhere in the claims. For the purposes of further examination, the examiner interprets this type information to refer to type information of any item. 
Claim 9 recites the limitations “excludes the condition information related to the vehicle from the acquired condition information” and “acquires the type information associated with the condition information after exclusion” – however the claims lacks antecedent basis for “the condition information related to the vehicle,” rendering the claim indefinite as it is unclear what exactly is being excluded. Furthermore, it is unclear whether “type information” is referring any of the multiple instance of “the type information” previously recited in claims 1 and 8, or new type information. Additionally, it is unclear if “the condition information” is referring to “condition information indicating a condition that changes a state of the article” of claim 8, “condition information indicating a condition generated by the weather” of claim 8, or “condition information indicating the condition from which the article is protected by the vehicle performance of the vehicle.” For the purposes of further examination, the examiner interprets these limitations as requiring exclusion of any vehicle related information, and acquiring any type information associated with any condition information. 
Claim 10 is also rejected as it depends from claim 9. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-11 recite “An information processing device” (i.e.  a machine/apparatus); claim 12 recites “A system…comprising: a vehicle…an acquirer…and a determiner” (i.e. a machine); and claim 13 recites “A method” (i.e. a process). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claims 1, 12, and 13 recite limitations for: acquiring weather information indicating weather in an area in which a vehicle is scheduled to move; and determining, based on the acquired weather information, a type of an article that is transportable by the vehicle in the area. These limitations of independent claims 1, 12, and 13 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 12, and 13 above amount to processes for acquiring weather information in an area in which a vehicle is scheduled to move, and determining, based on the acquired weather information, a type of an article that is transportable by the vehicle in the area. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. determining an article to be transported/is transportable by a vehicle in an area based on collected weather information for the area), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
The limitations recited by the representative independent claims 1, 12 and 13, under the broadest reasonable interpretation and but for the use of generic computer components, also cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, the “acquires” step amounts to an observation, while the “determines” steps would be considered an evaluation, judgment, or opinion. As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 1, 12, and 13 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). 
While the limitations of claims 1, 12 and 13 recite limitations that fall under both the “certain methods of organizing human activity” and “mental processes” categories of judicial exceptions, the examiner will consider the limitations together as a single abstract idea for the purposes of the following Step 2A Prong Two and Step 2B analysis, as per MPEP 2106.04(II)(B). 
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 12, and 13 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. acquiring weather information in an area in which a vehicle is scheduled to move, and determining, based on the acquired weather information, a type of an article that is transportable by the vehicle in the area) using generic computers/computer components (i.e. An information processing device comprising an acquirer and a determiner of claim 1; an acquirer and a determiner of claim 12; and an information processing device/system of claim 13). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The recitation of “a vehicle” in claims 1, 12 and 13 is a nominal element which generally links the performance of the abstract idea to a particular field of use but is not recited as performing any function in the claims. The use of “an acquirer” or an information processing device, to acquire weather information amounts to the use of computers in their ordinary capacity to receive data. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead further indicates mere instructions apply the abstract idea using a generic computer or computer components. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1, 12, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. acquiring weather information in an area in which a vehicle is scheduled to move, and determining, based on the acquired weather information, a type of an article that is transportable by the vehicle in the area) using generic computers/computer components (i.e. An information processing device comprising an acquirer and a determiner of claim 1; an acquirer and a determiner of claim 12; and an information processing device/system of claim 13). The recitation of a vehicle only generally links the performance of the abstract idea to a field of use, while the use of the acquirer/information processing device to acquire weather data amounts to the use of computers/computer elements in their ordinary capacity to receive data and does not amount to significantly more. 
Dependent Claims 2-11: 
Dependent claims 2-11 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 3 and 6 do not add any additional elements but merely further describe the abstract idea (i.e. “…determines the type of the article…” of claim 3; and “acquires information indicating a transport destination…” and “acquires the weather information” of claim 6) using the same generic computer components (i.e. “the acquirer” and “the determiner”) above. Dependent claims 2, 4-5, and 8-11 recite an additional steps describing the abstract idea (“accepts an order…and restricts acceptance…” of claim 2; “identifies the vehicle” and “determines the type…” of claim 4; “acquires” “identifies” “determines” “accepts” and “outputs” of claim 5; “stores…information” and “determines…the type” of claim 8; “stores…information” and “determines…the type” of claim 9; limitations further describing the deliverable states, the weather, the conditions, and the vehicle performance of claim 10; and “performs control…” of claim 11) and amounts to mere instructions to further apply this abstract step using further generic computers/computer components (i.e. “an acceptor” of claim 2; “an identifier” and “the determiner” of claim 4; “the acquirer,” “the determiner,” “an identifier,” “an acceptor,” and “an outputter” of claim 5; “a storage” and “the determiner” of claims 8-9; “a controller” of claim 11). Claim 7 recites the limitation “characterized in that the vehicle is an unmanned aircraft” and claim 9 recites that “the vehicle has vehicle performance to protect an article…from the condition generated by the weather…” which at best generally links the performance of the abstract idea to a field of use/technological environment but does not add anything rendering the claim eligible under Step 2A Prong Two/Step 2B. It is further noted that the recitation in claims 8 and 9 of a storage that stores information regarding the article/condition information/weather information merely amounts to generic usage of a storage in its ordinary capacity (i.e. to store data). 
Therefore, claims 1-13 are ineligible under § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 11-13 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by US 9387928 B1 to Gentry et al. (Gentry). 

Claim 1: Gentry discloses: 
An information processing device (Gentry: Fig. 1C and Col. 3: lines 39-52 showing central control computer/server included in the system 100) characterized by comprising: 
an acquirer that acquires weather information indicating weather in an area in which a vehicle is scheduled to move (Gentry: Col. 3: line 57 – Col. 4: line 19, Col. 9: line 62 – Col. 10: line 2, Col. 10: lines 20-52 showing acquiring weather information indicating local weather conditions and events in the delivery area); and 
a determiner that, based on the acquired weather information, determines a type of an article that is transportable by the vehicle in the area	 (Gentry: Col. 3: lines 15-38 showing determining which vehicle should be selected for a type of payload based on the weather data, e.g. Col. 3: lines 28-36 showing “the system 100 can assign packages to a suitable sized UAV 105. Small packages can be assigned to small UAVs 105 a, for example, to reduce costs and/or increase delivery speed. Larger packages, on the other hand, can be assigned to medium 105 b or large 105 c UAVs with larger payloads. In some examples, the packages can also be assigned to UAVs 105 based on prevailing weather conditions. In other words, a small or medium package can nonetheless be assigned to a large UAV 105 c due to strong winds”)

Claim 3: Gentry discloses claim 1. Gentry further discloses: 
the determiner, based on vehicle performance of the vehicle and the acquired weather information, determines the type of the article that is transportable by the vehicle in the area (Gentry: Col. 3: lines 15-38 showing determining assignment of a small or medium size package to a large UAV based on both the weather data, e.g. strong winds, and the performance capabilities of the UAV to carry up to 50 pounds)

Claim 4: Gentry discloses claim 3. Gentry further discloses: 
further comprising: an identifier that identifies the vehicle that is scheduled to move (Gentry: Col. 9: line 62 – Col. 10: line 2 showing “The central control can then choose an appropriate UAV based on the size and weight of the package, delivery time, and weather conditions, among other things. The central control can then generate a flight plan, comprising one or more segments, for the chosen UAV”) out of a plurality of vehicles that has different vehicle performances (Gentry: Col. 3: line 15-30 showing selected UAV is selected from a plurality of UAVs of different capabilities), 
wherein the determiner, based on the vehicle performance of the identified vehicle and the acquired weather information, determines the type of the article that is transportable by the vehicle in the area (Gentry: Col. 3: lines 15-38 showing determining assignment of a small or medium size package to a large UAV based on both the weather data, e.g. strong winds, and the performance capabilities of the UAV to carry up to 50 pounds)

Claim 7: Gentry discloses claim 1. Gentry further discloses: 
the vehicle is an unmanned aircraft (Gentry: Figs. 1A-1C, Col. 1 lines 39-45, and Col. 2 line 49 – Col. 3 line 52 showing the delivery vehicle is an unmanned aerial vehicle; also see Col. 2 lines 15-21)

Claim 11: Gentry discloses claim 1. Gentry further discloses: 
characterized by further comprising: a controller that performs control of causing the vehicle to transport an article of the determined type (Gentry: Col. 9: line 62 – Col. 10: line 2 showing central control generates and transmits a flight plan instruction the UAV to transport the article of the determined type, i.e. based on size/weight of package)

Claim 12: See the rejection of claim 1 above disclosing analogous limitations to claim 12. Gentry further discloses a system (Gentry: Col. 2 lines 28-38 showing a system).
Claim 13: See the rejection of claim 1 above disclosing analogous limitations to claim 13. Gentry further discloses a method (Gentry: Col. 2 lines 28-38 showing methods).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 9387928 B1 to Gentry et al. (Gentry) in view of US 20200047883 A1 to Lesser et al. (Lesser). 

Claim 2: Gentry discloses claim 1. With respect to the following limitation, while Gentry teaches assigning a type of item to a suitable UAV for delivery as seen above, Gentry does not explicitly teach the following limitations. However, Lesser teaches: 
characterized by further comprising: an acceptor that accepts an order for an article of the determined type and restricts acceptance of an order for an article of a type different from the determined type (Lesser: see at least ¶ 0103 showing “In some examples, the displayed menu may be limited to only include items that are available for UAV delivery. Such available items may be determined based on a weight, a size, a temperature, a container, or a fluidity of a particular food item”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included restricting the available menu items to those that are available for UAV delivery of Lesser in the UAV delivery system of Gentry with a reasonable expectation of success of arriving at the claimed invention, with the motivation to ensure a user/customer is only able to order items that are capable of being delivered via the UAV (Lesser: ¶ 0103). Furthermore, it would have been obvious to one of ordinary skill in the art to do so before the claimed invention was filed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9387928 B1 to Gentry et al. (Gentry) in view of US 20180217598 A1 to Kuhara. 

Claim 6: Gentry discloses claim 1. With respect to the limitation: 
the acquirer further acquires information indicating a transport destination specified by a user,
Gentry teaches acquiring information indicating the final destination for the package (Gentry: Col. 9 lines 57-61), but merely lacks an explicitly teaching that the destination was specified by a user. However, Kuhara teaches receiving, from a customer terminal, delivery destination information specifying a delivery destination of a package for the customer (Kuhara: see any of ¶ 0047, ¶ 0096-0098, ¶ 0111-0112, Abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to include receiving specified destination information from a customer as taught by Kuhara in the package delivery system of Gentry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gentry, as modified above, further teaches:  
and based on the acquired information indicating the transport destination (Gentry: Fig. 9A, Col. 9 lines 57-61 showing acquiring transport destination information in step 910), acquires the weather information (Gentry: Fig. 9B and Col. 10 lines 20-44 method 950/952 showing acquiring weather information to determine if rerouting the UAV and modifying the previously generated flight plan to the destination, as per Fig. 9A above, is needed)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9387928 B1 to Gentry et al. (Gentry) in view of US 20190242716 A1 to N et al. (hereinafter “N”).  

Claim 8: Gentry discloses claim 1. With respect to the following limitations, while Gentry teaches assigning transportation of items to a UAV (Gentry: see method in Fig. 9A) while considering weather information (Gentry: Fig. 9B and Col. 10 lines 20-44), Gentry does not explicitly teach the following limitations. However, N teaches: 
characterized in that articles that are transportable by the vehicle include an article that is kept in a deliverable state during transport by the vehicle (N: ¶ 0021, ¶ 0036 showing the articles being transported include perishable goods that require certain environmental conditions during transport), and 
the determiner, from a storage (N: Fig. 1, ¶ 0037 showing storage device 80)
(i) that stores a plurality of pieces of information in each of which type information indicating a type of an article (N: ¶ 0037 showing “Perishable good parameters 89 of the perishable goods 34 may be collected and stored in a storage device 80. Perishable good parameters 89 may include attributes of the perishable goods 34 such as, for example, perishable good type, temperature, weight, size, sugar content, maturity, grade, ripeness, labeling, and packaging”) and condition information indicating a condition that changes a state of the article to a state different from a deliverable state are associated with each other (N: ¶ 0036 “Perishable good parameters 89 of perishable goods located within the container 14 will determine perishable good requirements 88, which set the environmental conditions that the TRU 28 needs to provide within the interior compartment 18” which as per Fig. 1 the perishable goods requirements 88 are stored in storage device 80; also ¶ 0041 showing “For instance, the perishable good requirements 88 may dictate that eggs need to be kept at forty degrees Fahrenheit and stored in recycled cardboard egg crate containers”) and 
(ii) that stores a plurality of pieces of information in each of which weather information indicating weather and a condition information indicating a condition generated by the weather are associated with each other (N: ¶ 0039 showing storage device stores weather parameters 86, which as per ¶ 0041 is associated with indicated conditions, e.g. “snowy weather conditions may result in a slowed rate of travel for the vehicle. In another example, extreme amounts of sunlight due to sunny weather may result in increased solar gain on the container 14, thus forcing the TRU 28 working at an accelerated rate to keep the perishable goods cool”), 
acquires the condition information associated with the acquired weather information and acquires the type information associated with the acquired condition information (N: ¶ 0039-0041, ¶ 0043-0048 showing storing and utilizing the above weather and conditions information to generate routes and plan transport of the item/perishable good), and 
determines, to be the type of the transportable article, the type indicated by the type information that is different from the acquired type information and that is among the type information stored in the storage (N: ¶ 0035-0038 and ¶ 0050-0051 showing determining the perishable goods parameters and requirements using the received data which is stored in storage device 80; note this limitation is interpreted in view of 112(b))
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the storage and utilization of product parameters and weather conditions information to plan delivery of a perishable good of N in the delivery system of Gentry with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow perishable goods to be effectively transported and distributed without damage or other undesirable effects” (N: ¶ 0003) and “to provide desired environmental parameters” (N: ¶ 0036). 

Claim 9: Gentry/N teach claim 8. With respect to the following limitations, while Gentry teaches selecting a UAV of suitable performance for transporting an item (Gentry: Col. 3, lines 15-26), Gentry does not explicitly teach the following limitations. However, N teaches: 
characterized in that the vehicle has vehicle performance to protect an article stored in a body of the vehicle from the condition generated by the weather (N: ¶ 0036 “the transport refrigeration unit 28 is associated with a container 14 to provide desired environmental parameters, such as, for example temperature, pressure, humidity, carbon dioxide, ethylene, ozone, light exposure, vibration exposure, and other conditions to the interior compartment 18. In further embodiments, the transport refrigeration unit 28 is a refrigeration system capable of providing a desired temperature and humidity range”), 
the storage further stores condition information indicating the condition from which the article is protected by the vehicle performance of the vehicle (N: Fig. 1 showing “container parameters 84” which as per ¶ 0040 “Container parameters 84 may include insulation capabilities (e.g. R-value) of the container 14 and the solar reflectance index (e.g. solar gain) of the container 14”; also see ¶ 0036 storing “perishable good requirements 88, which set the environmental conditions that the TRU 28 needs to provide within the interior compartment 18”), and 
the determiner from the storage, acquires the condition information associated with the acquired weather information (N: ¶ 0041 showing acquiring weather parameters associated with weather conditions that may be experienced “including but not limited to temperature, barometric pressure, wind speed, wind direction, sunlight, cloud cover, storm warnings, humidity, ozone levels, and precipitation”), 
and determines, to be the type of the transportable article, the type indicated by the type information that is different from the acquired type information and that is among the type information stored in the storage (N: ¶ 0035-0038 and ¶ 0050-0051 showing determining the perishable goods parameters and requirements using the received data which is stored in storage device 80; note this limitation is interpreted in view of 112(b))
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of the weather/conditions/item information of N in the delivery system of Gentry/N with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 8 above. 

Gentry, as modified above, further teaches: 
excludes the condition information related to the vehicle from the acquired condition information (Gentry: Col. 11: lines 45-54 showing central control determines the UAV is unable to continue with the flight delivery plan and sends an instruction to the UAV to drop the package), 
acquires the type information associated with the condition information after exclusion (Gentry: Col. 11: lines 51-62 showing acquiring information regarding a second UAV location and generating a second flight plan for the second UAV, in response to the first UAV being unable to continue), 
Note: The above two “excludes” and “acquires” limitations are interpreted in view of the 112(b) rejection above, since the scope of these limitations in the claims cannot be reasonably determined. 

Claim 10: Gentry/N teach claim 9. With respect to the following limitations, while Gentry teaches selecting a UAV of suitable performance for transporting an item (Gentry: Col. 3, lines 15-26), Gentry does not explicitly teach the following limitations. However, N teaches:
characterized in that the deliverable states of the article include at least one of a state in which the article normally operates, a state in which the article is dry, or a state in which temperature of the article is within a predetermined range (N: ¶ 0036 “providing a desired temperature and humidity range”; also see ¶ 0041 “the perishable good requirements 88 may dictate that eggs need to be kept at forty degrees Fahrenheit”), 
the conditions that cause the deliverable state of the article to change and the conditions generated by the weather include at least one of a condition in which shaking occurs, a condition in which wetting occurs, a low temperature condition in which temperature is lower than a predetermined temperature, or a high temperature condition in which temperature is higher than a predetermined temperature (N: ¶ 0036 showing the container provides a “desired temperature and humidity range” and ¶ 0040 “For instance, the perishable good requirements 88 may dictate that eggs need to be kept at forty degrees Fahrenheit”, i.e. protecting from a high temperature condition; also see ¶ 0041 “the perishable good requirements 88 will dictate the environmental conditions that the TRU 28 needs to maintain within the container 14 in response to the perishable good parameters 89”), 
and the vehicle performance includes at least one of wind-resistant performance to suppress shaking of the article, splash-proof performance or waterproof performance to suppress wetting of the article, heat retention performance to suppress temperature reduction of the article, or cold retention performance to suppress rise in temperature of the article (N: ¶ 0040 “Container parameters 84 may include insulation capabilities (e.g. R-value) of the container 14 and the solar reflectance index (e.g. solar gain) of the container 14. For example, a TRU 28 may not have to work as hard to keep perishable goods cool in a container 14 with a higher R-value, thus reducing energy source consumption of the TRU 28”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the information describing the desired conditions during transport, environmental conditions which the container, and vehicle parameters of N in the delivery system of Gentry/N with a reasonable expectation of success of arriving at the claimed invention, for the same reasons discussed in claim 8 above. 

Gentry, as modified above, further teaches: 
the weather includes at least one of weather in which wind having a speed faster than a predetermined speed blows, weather in which rain or snow falls, or weather in which atmospheric temperature is lower or higher than a predetermined temperature (Gentry: Col. 3: lines 34-36 showing strong winds; Col. 10: lines 33-52 showing weather conditions such as a wind speed exceeding a certain threshold, and a rainfall amount exceeding a threshold rate), 

Novelty/Non-Obviousness
Claim 5 is novel and nonobvious over the prior art for the following reasons: 
Gentry (cited above) teaches the UAV delivery system with concepts for acquiring weather information indicating forecasted weather in the area (Gentry: Col. 10: lines 20-52); N (cited above) teaches storing article parameters, article requirements for transport, vehicle parameters indicating ability of a vehicle to control the environmental factors during transport, in order to determine and generate routes for transport of the articles (N: ¶ 0021, ¶ 0036-0037, ¶ 0041 ); and Lesser (cited above) teaches limiting the types of items that are available to those that able to be delivered via UAV based on item type, weight, temperature, etc. (Lesser: see at least ¶ 0103). 
Other references not cited above: US 20180364714 A1 to Anderson et al. (Anderson) teaches concepts relating to monitoring weather conditions to determine whether a registered object requires protection based on stored information regarding weather conditions in which an object could be damaged or reach a risk threshold (Anderson: see method of Fig. 2 which is detailed in ¶ 0020-0033 generally). WO 2018112301 A1 to Wilkinson et al. (Wilkinson) teaches using delivery conditions and requirements of the types of goods being delivered to select cargo spaces of vehicles that are climate controlled to protect the item during transport (Wilkinson: ¶ 0014-0019). US 20200117217 A1 to Yuzawa teaches a delivery arrangement server that selects delivery vehicles according to contents of the product, traffic conditions, and weather conditions (Yuzawa: ¶ 0052-0056, ¶ 0061-0068). 
However, none of the prior art identified by the examiner teaches, as a whole, the limitations of claim 5 “characterized in that the acquirer acquires: weather information indicating forecasted weather in the area during a first period of time; and weather information indicating forecasted weather in the area during a second period of time immediately after the first period of time, the information processing device further comprises an identifier that, out of a plurality of vehicles that has different vehicle performances, identifies: a first vehicle that is the vehicle and is scheduled to move during the first period of time; and a second vehicle that is a vehicle that is different from or a same as the first vehicle and is scheduled to move during the second period of time, the determiner based on vehicle performance of the identified first vehicle and the weather information for the first period of time, determines a first type that is a type of an article that is transportable by the first vehicle in the area during the first period of time, and based on vehicle performance of the second vehicle and the weather information for the second period of time, determines a second type that is a type of an article that is transportable by the second vehicle in the area during the second period of time, the information processing device further comprises an acceptor that among first orders that specify transport during the first period of time, accepts an order for an article of the determined first type and restricts acceptance of an order for an article of a type different from the first type, and among second orders that specify transport during the second period of time, accepts an order for an article of the second type and restricts acceptance of an order for an article of a type different from the second type, the acquirer acquires weather information for the first period of time again, when the weather information that was previously acquired and the weather information that is acquired again are different from each other, the determiner, based on the weather information that is acquired again and the vehicle performance of the first vehicle, determines a first type again, and the information processing device further comprises an outputter that, when a type of the article targeted by the second order is not included in the first type that is previously determined and included in the first type that is determined again, outputs an inquiry inquiring whether or not a period of time during which the article is to be transported is advanced from the second period of time to the first period of time.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628